Citation Nr: 0410282	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  00-07-257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for the postoperative residuals 
of bilateral cataract due to exposure to solar and/or ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to January 
1946.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.

In May 2000, the veteran provided testimony at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
contained in the record.


REMAND

The liberalizing provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)] and the regulations implementing it are 
applicable to the issue on appeal.  

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

The Board notes that the record does not reflect that the RO has 
complied with the notification requirements of the VCAA or the 
implementing regulations.  Specifically, the RO has not informed 
the veteran that pursuant to 38 C.F.R. § 3.311, even if the 
claimed disability is not one listed in subsection (2), it may 
nonetheless be considered a radiogenic disease if the claimant 
cites or submits competent scientific or medical evidence that the 
claimed condition is one that can result from exposure to ionizing 
radiation.  

Furthermore, according to the May 2000 hearing transcript, the 
veteran is currently receiving treatment for his cataracts at a VA 
Medical Center.  The most recent VA outpatient report contained in 
the claims file is dated in January 1998.  

The Board also notes that in the VA Form 646, the veteran's 
representative requested that the veteran's DOD 201 be made a part 
of the record.

Finally, the Board notes that the veteran has submitted competent 
evidence that cataracts can be caused by long term sun exposure.  
Although he has been afforded a VA examination, no VA medical 
opinion addressing the etiology of his cataracts has been 
obtained. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following actions:

1.  The RO should send the veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a).  The RO should inform the 
veteran that he should submit any pertinent evidence in his 
possession.  He should also submit any competent evidence 
supporting his contention that he was exposed to ionizing 
radiation in service.  The RO should also inform the veteran that 
he should submit or adequately identify scientific or medical 
evidence showing that cataracts can be induced by exposure to 
ionizing radiation .  

2.  The RO should then undertake appropriate development to obtain 
any pertinent evidence identified but not provided by the veteran, 
to include obtaining a copy of the veteran's form 201 file and any 
pertinent VA progress notes for the period since January 1998.  If 
the RO is unable to obtain any pertinent evidence identified by 
the veteran, it should so inform the veteran and request him to 
submit the outstanding evidence.  

3.  The RO should then afford the veteran a VA examination by an 
ophthalmologist to determine the etiology of his cataracts.  Based 
upon the examination results and the claims folder review, the 
examiner should provide an opinion as to whether it is at least as 
likely as not that the veteran's exposure to solar radiation 
during service played a material causal role in his development of 
cataracts.  The supporting rationale for the opinion must also be 
provided.  

4.  The RO should then undertake any other development it 
determines to be indicated, to include any development required 
under 38 C.F.R. § 3.311.

5.  The RO should then adjudicate the issue on appeal on a de novo 
basis.  If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and afford the veteran an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
appellate action, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





